Landon, J.,
(dissenting.) We think the 'plaintiffs were entitled to a recovery. They had possession of the dynamo, 'and they intimated their intention to retain possession until they should receive some further assurance that their bill against Ball would be paid than Ball’s responsibility or credit afforded them. The defendant was interested in the dynamo, upon which he had expended both time and money, and desired to obtain possession of it. Grant that plaintiffs had no lien upon the dynamo against Ball which they could maintain, if a contest should be made, they nevertheless had the possession of the dynamo, and had the physical power to retain that possession, and try to defend it in the courts. They thus could retain the possession until some indefinite future time. The defendant desired possession immediately. It does not appear that he had any title to the dynamo or lien upon it, but evidently from curiosity, scientific interest, or in the hope to obtain indemnity for his expenditures upon it, he desired to obtain possession. Ball, the owner of the dynamo, was willing the defendant should obtain possession. It was for him to dispute plaintiffs’ intimation of a lien, if he thought proper; but he did nothing of the kind. The case, then, is this: Plaintiffs had possession of Ball’s dynamo, claiming to hold it until payment of their bill against Ball should be secured. The defendant desired to obtain possession "of the dynamo, and had no title to stand upon. Ball, the real owner, did not dispute plaintiffs’ claim. He consented that plaintiffs might deli ver the dynamo to defendant, but he gave defendant no authority to take it from plaintiffs against their consent. The defendant thereupon, by agreeing to pay them the amount of their bill against Ball, bought of them their possession, and the abandonment of their claim of lien, and thus obtained possession of the dynamo. The defendant by his promise obtained possession of the dynamo, and the plaintiffs parted with it. True, Ball was not released from his obligation to pay the debt, but the defendant, in consideration of the benefit now moving to himself from the plaintiffs, added his promise to pay to the old promise made by Ball. The case falls within the third classification made in Leonard v. Vredenburgh, 8 Johns. 29, “in which the promise to pay the debt of another arises out of some new and original consideration of benefit or harm moving between the newly contracting parties,” and thus is not within the statute of frauds. Mallory v. Gillett, 21 N. Y. 412. The defendant’s contention that, because plaintiffs had no valid lien upon the dynamo, they had nothing to sell or release or deliver to defendant, is not tenable. We have already shown that, thougli they may not have had a valid lien, they had possession, and all the advantages of position; and if the defendant had obtained from Ball, or could have obtained from him, the means to compel them to surrender what they had, he nevertheless was at liberty to buy them out, and he chose to do so. J udgment reversed; referee discharged; new trial granted; costs to abide event.